Name: Commission Regulation (EC) No 1796/95 of 25 July 1995 laying down detailed rules for the implementation of assistance granted by the Financial Instrument for Fisheries Guidance (FIFG) for schemes defined by Regulation (EC) No 3699/93
 Type: Regulation
 Subject Matter: fisheries;  EU finance;  documentation;  accounting
 Date Published: nan

 26. 7. 95 EN Official Journal of the European Communities No L 174/ 11 COMMISSION REGULATION (EC) No 1796/95 of 25 July 1995 laying down detailed rules for the implementation of assistance granted by the Financial Instrument for Fisheries Guidance (FIFG) for schemes defined by Regulation (EC) No 3699/93 Whereas applications for the payment of balances must include certain information to facilitate verification that the expenditure complies with the provisions of the rele ­ vant programmes and Regulation (EC) No 3699/93 ; Whereas, although they have been repealed, the provi ­ sions of Regulations (EEC) No 4028/86 and (EEC) No 4042/89 remain applicable to applications for aid submitted before 1st January 1994 and approved by the Commission before 1 November 1994 ; whereas these requests have been included in the Commission Deci ­ sions approving the Community programmes for inter ­ ventions in the sector based on Article 4 (2) of Regulation (EC) No 3699/93 ; whereas the information required concerning projects based on Regulatons (EEC) No 4028/86 and (EEC) No 4042/89 must therefore be included in half-yearly statements and annual reports as stipulated by this Regulation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Standing Manage ­ ment Committee for Fisheries Structures, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3699/93 of 21 December 1993 laying down the criteria and arrange ­ ments regarding Community structural assistance in the fisheries and aquaculture sector and the processing and marketing of its products ('), as amended by Regulation (EC) No 1624/95 (2), and in particular Article 18 (3) thereof, Having regard to Council Regulation (EEC) No 2080/93 of 20 July 1993 laying down provisions for implementing Regulation (EEC) No 2052/88 as regards the Financial Instrument for Fisheries Guidance (3), and in particular Article 9 ( 1 ) thereof, having regard to Council Regulation (EEC) No 4028/86 of 18 December 1986 on Community measures to improve and adapt structures in the fisheries and aquaculture sector (4), and in particular Articles 44 to 46 thereof and Council Regulation (EEC) No 4042/89 of 19 December 1989 on the improvement of the conditions under which fishery and aquaculture products are processed and marketed (*), and in particular Article 15 thereof, in as much as these Articles are still applicable to certain grants, Whereas Article 1 of Regulation (EEC) No 2080/93 lays down that measures are to be financed within the general programming framework of the Structural Funds ; Whereas the programmes must be executed in accordance with Council Regulation (EEC) No 4253/88 19 December 1988 laying down provisions for implementing Regula ­ tion (EEC) No 2052/88 as regards coordination of the activities of the different Structural Funds between them ­ selves and with the operations of the European Invest ­ ment Bank and the other existing financial instru ­ ments (*), as last amended by Regulation (EC) No 3193/94 f), and Title VI in particular ; Whereas, with the aim of standardizing payment applica ­ tions, a harmonized system of declarations of expenditure should be established : HAS ADOPTED THIS REGULATION : Article 1 Half-yearly statements Half-yearly statements of eligble expenses incurred by final beneficiaries, as well as payments made to final beneficiaries, must be presented in accordance with the declaration in Annex I. Article 2 Annual implementation reports Annual implementation reports which form an integral part of the monitoring and assessment arrangements referred to in Title VII of Regulation (EEC) No 4253/88 must be presented in accordance with the table contained in Annex II, each year before 1 April . Article 3 Payment applications 1 . Payment applications must be presented to the Commission in accordance with the declaration contained in Annex I. (') OJ No L 346, 31 . 12. 1993, p. 1 . (2) OJ No L 155, 6. 7. 1995, p. 1 . 0 OJ No L 193, 31 . 7. 1993, p. 1 . (4) OJ No L 376, 31 . 12. 1986, p. 7. 0 OJ No L 388 , 30. 12. 1989, p. 1 . (6) OJ No L 374, 31 . 12. 1988 , p. 1 . 0 OJ No L 337, 24. 12. 1994, p. 11 . No L 174/ 12 I EN I Official Journal of the European Communities 26. 7. 95 2. Payment of the balance of the FIFG contribution for annual instalments under Regulation (EC) No 3699/93 shall moreover be conditional on the presentation of the annual implementation report referred to in Article 2 of this Regulation. Article 4 The rules referred to in Articles 1 to 3 shall also apply to applications for assistance which have been the subject of Commission decisions pursuant to Article 9 of Regulation (EEC) No 2080/93 . Article 5 The information referred to in Articles 1 to 3 shall be transmitted on paper and also, the case of the report referred to in Article 2, in electronic form. Article 6 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 25 July 1995. For the Commission Emma BONINO Member of the Commission 26. 7. 95 EN Official Journal of the European Communities No L 174/ 13 ANNEX I FINANCIAL INSTRUMENT FOR FISHERIES GUIDANCE  REGULATION (EEC) No 3699/93 HALF-YEARLY STATEMENT OF EXPENDITURE / PAYMENT APPLICATION a separate statement / application should be submitted for each operational programme or single programming document [to be sent to the European Commission, DG XIV-A-2, rue de la Loi/Wetstraat 200, B-1049 Bruxelles/Brussel . fax : (32-2) 296 59 52] ARINCO reference No Commission Decision No of (most recent) Objective 1 regions / Objective 6 regions / Other regions (Delete where inapplicable) Half-yearly statement of expenditure ( to arrive at the latest six weeks after the period concerned) Situation on 31 March 19 ... 30 September 19 ... (complete one of the two dates) I hereby certify that the total eligible expenditure paid in accordance with the progress of the programme was incurred after / / (reference date according to decision) (day) (month) (year) (with the exception of expenditure relating to applications for assistance approved after 1 January 1994 under Regulations (EEC) No 4028/86 and (EEC) No 4042/89, the date of eligibility of which is the subject of specific provisions), and amounts to (curency) (quantity) The statement of expenditure is as follows : Payment of instalments Aggregate payments 1994/19991994 1995 1996 1997 1998 1999 Eligible expenditure actually incurred by final beneficiaries Public aids paid to final beneficiaries Member State , regions, etc. FIFG I also certify that the measure is progressing at a satisfactory rate in accordance with the objectives laid down and that the supporting documents are and will remain available as provided for in Article 23 (3) of Regulation (EEC) No 4253/88. Dossier in the charge of : Tel .: Fax : (Date, official stamp, position and signature of the competent authority in the Member State) No L 174/ 14 I EN I Official Journal of the European Communities 26. 7. 95 Payment application In accordance with the most recent financing plan in force, I hereby request payment of the amount corresponding to : (tick the appropriate box) Instalment 1994 1995 1996 1997 1998 1999 First advance Second advance Balance Note : If the amount of expenditure declared is sufficient and all the conditions have been met, the payment made by the FIFG will automatically represent, as applicable, 50, 30 or 20 % of the value of the instalment fixed in the financing plan in force . If the FIFG is to pay a smaller amount, specify the amount requested in ecus and the reasons for the reduction . The breakdown of eligible expenses incurred by final beneficiaries is as follows : areas (within the meaning of the programmes) forecasts according to the financial plan (whole of the programme) 1994 1995 1996 1997 1998 1999 cumulative1994/1999 adjustment of fishing effort renewal and modernization of the fleet aquaculture Totals The payment should be made to : Account holder Bank Account number Where the payment application concerns the balance, the annual report required under Article 2 of this Regulation (tick the appropnate box) is enclosed has been submitted and I confirm that the information contained therein is accurate. Dossier in the charge of : Tel . : Fax : (Date, official stamp, position and signature of the competent authority in the Member State) 26. 7. 95 EN Official Journal of the European Communities No L 174/15 DECLARATION TO BE PRESENTED WITH EVERY PAYMENT APPLICATION IT IS HEREBY CONFIRMED THAT : (a) the expenditure declared eligible has been carried out in accordance with the relevant Regulations ; (b) the expenditure is genuine, regular and was incurred after the date of receipt by the Commission of the assistance application concerned, without prejudice to the application of Article 33 (2) of Regulation (EEC) No 4253/88 . In the case of applications for assistance approved after 1 January 1994 under Regula ­ tions (EEC) No 1028/86 and (EEC) No 4042/89, the date of eligibility of expenditure is determined by the specific provisions governing each application ; (c) payments to final beneficiaries have been made without deduction or withholding of any amount which might reduce the amount of the financial aid to which they are entitled ; (d) amounts recovered for sums wrongly paid have been deducted from the expenditure declared ; in the case of irregularities , the Commission has been duly informed in accordance with Commission Regulation (EC) No 1681 /94 concerning irregularities and the recovery of sums wrongly paid in connection with the financing of the structural policies and the organization of an information system in this field (') ; (e) the Member State has at its disposal the means for effectively checking the information determining the grant and calculation of aids eligible for FIFG financing ; (f) the aids granted by the Member State in national currency remain with the limits laid down by the Community rules ; (g) where the payment application is presented in ecus, the amounts of expenditure incurred in national currency are converted into ecus using the rate applicable in the month during which the expenditure was recorded in the accounts of the bodies responsible for the financial management of implementation of the measures (2) ; (h) the supporting documents are and will remain available in accordance with the conditions laid down in Article 23 (3) of Regulation (EEC) No 4253/88 ; (i) the operations financed are consistent with the Treaties and acts adopted pursuant thereto, as well as with the Community's policies ; (j) the measures receiving Community financial assistance have been the subject of appropriate publicity directed at public opinion and potential and actual beneficiaries . (Date , official stamp, position and signature of the competent authority in the Member State) (') OJ No L 178 , 12. 7. 1994, p. 43 . (2) See Article 5(2) of Commission Regulation (EEC) No 1866/90 (OJ No L 170, 3 . 7 . 1990, p. 36). A N N E X II FI N A N CI A L IN ST RU M EN T FO R FI SH ER IE S G U ID A N CE  RE G U LA TI O N (E C) N o 36 99 /9 3 A N N U A L IM P L E M E N T A T IO N R E P O R T a se pa ra te re po rt sh ou ld be pr es en te d fo r ea ch op er at io na l pr og ra m m e or sin gl e pr og ra m m in g do cu m en t (to be se nt to th e Eu ro pe an Co m m iss io n, D G XI V- A- 2, ru e de la Lo i/W et str aa t 20 0, B- 10 49 Br ux ell es /B ru ss el . Fa x :( 32 -2 ) 29 6 59 52 ) Co m m iss io n D ec isi on N o of (m os t rec en t) ye ar A R IN C O re fe re nc e N o Ob jec tiv e 1 re gi on s/ O bj ec tiv e 6 re gi on s/ O th er re gi on s (D el et e w he re in ap pl ic ab le ) D at e of m os t re ce nt up da te of th e de cl ar ed in fo rm at io n : Cu rre nc y un it : (c ur re nc y us ed fo r th e re po rt, ei th er ec u or na tio na l cu rre nc y) ec u/ na tio na l cu rre nc y ex ch an ge ra te in ac co rd an ce w ith A rti cl e 5 (2 )o f Re gu la tio n (E EC )N o 18 66 /9 0 (a rra ng em en ts fo ru sin g th e ec u fo rt he pu rp os es of th e bu dg et ar y m an ag em en to ft he St ru ct ur al Fu nd s) C la ss if ic at io n Q ua nt ifi ca tio n St at em en t of el ig ib le ex pe nd itu re an d pu bl ic ai d (N B :d o no t m en tio n ot he r ex pe nd itu re ) L oc at io n of im pl em en ta tio n of pr oj ec t Pr oj cc t nu m be r Be ne fic ia ry (b us in es s na m e) St at e Pu bl ic aid pa id to fin al be ne fi ci ar ie s A re a M ca su re (s ) O ut pu t in di ca to rs Q ua nt ity El ig ib le ex pe nd itu re pa id by fin al be nc fi ci ar ie s C om m un e N U T S II I M em be r St at e F IF G (I ) (2 ) (3 ) (4 ) (5 ) (6 ) (7 ) (8 ) (9 ) (1 0) (1 1) (1 2) No L 174/ 16 | EN 1 Official Journal of the European Communities 26. 7. 95 To ta l fo r pr og ra m m e NB :M en tio n all th e me as ur es co m pl ete d, be in g im pl em en ted or sc he du led un de rt he pr og ra m m e fro m its or igi n up to th e da te of the pr es en tr ep or t, in clu di ng me as ur es ap pr ov ed aft er 1J an ua ry 19 94 un de rR eg ul ati on s (E EC ) N o 40 28 /8 6 an d (E EC ) N o 40 42 /8 9. (I) Re fer en ce nu m be r of pr oj cc t( se ria l nu m be r) ;w he re th e pr oj ec t rel ate s to a ve sse l, th e in ter na l nu m be r of th e ve sse l m us t be giv en . (5) Co de nu m be r of th e are a of as sis tan ce giv en in the fin an cin g pr og ram me ("a rea of as sis tan ce " wi th in the m ea ni ng of An ne x I, 1 of Re gu lat ion (E C) No 36 99 /9 3). (6) Co de nu m be r of th e me as ur e wi th in the m ea ni ng of the pr og ra m m in g do cu m en t (an ind ivi du al pr oje ct ina y rel ate to sev era l me as ur es ). (7) ,( 8) Ac co rd ing to the in di ca tio ns in the pr og ra m m in g do cu m en t (an ind ivi du al pr oje ct ma y be ch ara cte riz ed by se ve ral ou tp ut ind ica tor s). (9) Co de 1 (un de r wa y) ;c od e 2 (in ter ru pte d aft er pa rti al ex ec uti on ); co de 3 (ab an do ne d aft er pa rti al ex ec uti on ); co de 4 (fu lly ex ec ute d). (10 ) Gi ve on ly the am ou nt s wh ich ha ve be en ve rif ied in ac co rd an ce wi th the ins pe cti on me tho ds co m m un ica ted to the Co mm iss ion . (II ) In clu di ng su bs idi es ,p ub lic aid an d in ve stm en ts at na tio na l, reg ion al or loc al lev el . Do ss ier in th e ch ar ge of : Te l. F ax (D ate , of fic ial sta m p, po sit io n an d sig na tu re of th e co m pe te nt au th or ity in th e M em be r St ate )